Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered.

Claim Status:
Claims 1-50, 54 and 55 have been cancelled.
Claims 66 and 67 are new.
Claims 51-53 and 56-67 are pending.
Claims 58-65 are withdrawn.
Claims 51-53, 56, 57, 66 and 67 are under examination. 
The claims are being examined as they read upon the elected species of PLGA. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 9/21/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 51-53, 56, 57, 66 and 67 were rejected under 35 U.S.C. 103(a) as being unpatentable over Benoit et al. (US 20150374663) and Koyakutty et al. (WO 2014141289) and Hsu et al. (Arch Virol. 2013;158:1287-1296). Applicant’s amendments and arguments are persuasive to overcome the rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 51-53, 56, 57, 66 and 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weber et al. (US 20170035910) and Meijer et al. (US 2007/0276025) and Benoit et al. (US 20150374663) and Gaboriaud-Kolar et al. (Expert Opinion on Therapeutic Patents 2015;25(5):583-593). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:


    PNG
    media_image1.png
    568
    982
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 51, 52 and 66, Weber et al. teach a nanocarriers system comprising an inner core comprising a nanoparticles and at least one pharmaceutical compound (claim 1) and a pharmaceutically acceptable carrier (claim 13), thus making a pharmaceutical composition, where the pharmaceutical compound is indirubin (claim 8) and the nanoparticle comprises PLGA (claim 10) and has a size of about 10-1000 nm and more preferably 50 to 200 nm (claim 7). 
	With regard to instant claim 51, Weber et al. teach solid nanoparticles formed by polymers such as PLGA in mixture with the pharmaceutical compounds  [0043, 0045] thus naturally encapsulating the pharmaceutical compounds. 

	With regard to instant claim 67, Weber et al. teach aqueous suspensions [0119-0120]. 
	With regard to instant claim 51 and 57, Meijer et al. teach indirubin and indirubin  derivatives including 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime (Figures 1A and 1B; [0046]; claim 6) where substitution of bromine on position 6 of indirubin leads to enhanced activity [0043, 0181] and the addition of a 3’-oxime substitution lead to an overall increase in kinase inhibitory effects and increased solubility and where the acetoxime were also quite potent and GSK-3 selective [0181]. 
	With regard to instant claim 53, Gaboriaud-Kolar et al. teach that indirubins have a major issue of solubility (Abstract) because indirubin suffers from low solubility and thus reduced bioavailability (page 589, 5. Availability and formulation of indirubins). To overcome this bottleneck, chemical modifications have been performed as well as incorporating indirubin in polymeric ligands where a self-nano-emulsifying composition of indirubin analogue E804 had 984.23% increase in bioavailability compared to an aqueous suspension (page 589, 5. Availability and formulation of indirubins). Indirubin has been formulated into nanoparticles of < 1000 nm to enhance the solubility (page 589, 5. Availability and formulation of indirubins). Gaboriaud-Kolar et al. also teach that while chemical alterations in the indirubin core were successful to enhance hydrophilicity, the next major step is the formulation with more efficient carriers to increase bioavailability (page 590, upper right column).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Weber et al. is that Weber et al. do not expressly teach indirubin, 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime in the solid nanoparticle formulation where the solubility in an aqueous solution of said indirubin, 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime in said solid nanoparticle pharmaceutical formulation is at least about 100%, 2-fold, 3-fold, 5-fold, 10-fold, 20-fold, 50-fold, or 100-fold of that said 6-bromoindirubin-3'-oxime in the same aqueous solution.  This deficiency in Weber et al. is cured by the teachings of Meijer et al., Gaboriaud-Kolar et al. and Benoit et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Weber et al. and Meijer et al., and where the solubility in an aqueous solution of said indirubin, 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime in said solid nanoparticle pharmaceutical formulation is at least about 100%, 2-fold, 3-fold, 5-fold, 10-fold, 20-fold, 50-fold, or 100-fold of that said 6-bromoindirubin-3'-oxime in the same aqueous solution, a suggested by Gaboriaud-Kolar et al. and Benoit et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. 
In a first argument, since Weber et al. teach and suggest making nanoparticles of the same size as instantly claimed with the same indirubin with the same PLGA polymer, then the solubility of the solid nanoparticle formulation is implicitly at least about 100%, 2-fold, 3-fold, 5-fold, 10-fold, 20-fold, 50-fold, or 100-fold of that of just indirubin in the same aqueous solution. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 
In a second argument, it is known in the art that indirubins have poor bioavailabilty due to poor solubility. Thus it is desirable to enhance the solubility of indirubins in order to enhance the bioavailability. The art of Gaboriaud-Kolar et al. teaches that means to enhance the solubility include making nanoparticles and incorporating the indirubin into polymeric ligands where the bioavailability is enhanced, thus indicating enhanced solubility, over just an aqueous suspension of the compound. Indeed, even Benoit et al. teach that the solubility properties will be optimized [0164] and enhance solubility [0211] and improve drug solubility properties [0278] especially when Benoit et al. teach that the 6-bromoindirubin-3’oxime has poor water solubility due to its hydrophobicity [0275] but that is overcome by increasing the solubility of the drug being delivered with the polymer system of the invention [0276]. Thus, the ordinary artisan would have a reasonable expectation of success in following the guidance set forth by Weber et al. to make the solid nanoparticle PLGA pharmaceutical formulation as a more efficient carrier for the indirubin to increase bioavailability with the claimed solubility properties as instantly claimed in the absence of evidence to the contrary.
With regard to the 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime species, these function as indirubin derivatives and are thus functionally equivalent to indirubin. “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution In re Fout, 675 F.2d 297, 301 (CCPA 1982). Also note that these derivatives are well known to the pharmaceutical artisan and "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Thus the ordinary pharmaceutical artisan would substitute 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime for the indirubin of Weber et al. with a reasonable expectation of success especially when these derivatives have higher activity and solubility than the parent indirubin due to the chemical modifications as taught by Meijer et al. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicant’s arguments are no longer based on the rejection of record. Therefore Applicant’s arguments are moot. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 51-53, 56, 57, 66 and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16582688 (reference application) and Meijer et al. (US 2007/0276025). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches the same pharmaceutical composition as shown below:

    PNG
    media_image2.png
    410
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    53
    578
    media_image4.png
    Greyscale

While the copending is silent on 6-bromoindirubin-oxime and 6-bromoindirubin-3’-acetoxime, such would be obvious to the ordinary artisan because the copending includes derivatives of indirubin and Meijer et al. teach indirubin and indirubin  derivatives including 6-bromoindirubin-oxime and 6-bromoindirubin-acetoxime (Figures 1A and 1B; [0046]; claim 6) where substitution of bromine on position 6 of indirubin leads to enhanced activity [0043, 0181] and the addition of a 3’-oxime substitution lead to an overall increase in kinase inhibitory effects and increased solubility and where the acetoxime were also quite potent and GSK-3 selective [0181]. Accordingly, the oxime and acetoxime are known derivatives of indirubin to employ in 
While the copending is silent on solid nanoparticles, such would be implicit in the copending application because the same PLGA is used to make the nanoparticles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
Applicant respectfully requests the Examiner to hold this rejection in abeyance until this rejection becomes the only remaining rejection, at which point Applicant will consider filing a terminal disclaimer over the reference application if necessary. Until that time the rejection is maintained.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613